Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-18 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1, 5, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, and 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "etc." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagla et al. (U.S. Patent Pub. No. 2018/0018723).

Regarding claim 1, Nagla et al. teaches a computerized method including software having instructions for executing the method, the instructions loaded on a computer system having functional components such as a CPU, memory including a database populated with item information associated with owner, leasee and/or lien holder information, and communications interfaces for operably interconnecting the functional components (fig. 3, ref. num 102), the CPU executing the instructions, wherein further, the method includes instructions for: a) registering users as owners, leasees and/or lien holders, wherein further, members of the general public are registered in association with limited access rights to the item information database (paragraph 0097-0098 and 0114); b) associating an item with registered users and populating the database with item information in association with registered users such users being classified according to one of a group of classifications consisting of at least owners, leasees and lien holders and storing such registration information on a database including information stored on a distributed ledger such as a block chain, the item information including at least stolen status, lost and found status together with any reward information (paragraph 0101); and c) making the registered item information available for updating or interrogation by users based on permissions (paragraph 0104).

Regarding claim 2, Nagla et al. teaches wherein when the method makes the registered item information available for updating and query/interrogation to users depending on their permissions, the method allowing owners and leasees of items, when an associated menu selection is made, to search for an item or report the item as lost or stolen while other users have permission to view basic item information and the lost, stolen or lien status of the item (paragraph 0098 and 0138).

Regarding claim 3, Nagla et al. teaches wherein when an item is reported as lost or stolen by the registered item owner, the method further optionally enabling uploading of or associating the report with a police report or police file number (paragraph 0104).

Regarding claim 4, Nagla et al. teaches wherein additional item information may be selected from one of a group of information types consisting of identification information, warranty information, ownership information, proof of ownership, recall status, maintenance history, end of life information, serial number, manufacture information, product description, item location, and lien information may be stored in association with the item by a user with the associated permissions (paragraph 0101).

Regarding claim 5, Nagla et al. teaches wherein the method allows connection to and query of the database by a user based on the access rights of the user or user classification, and if the user is classified as a member of the public with no superior use privileges, providing an interface to the user allowing the user to interrogate the status of an item in a limited way so as to allow the user to at least determine the lost, stolen or lien status of an item, and if the user is classified as having superior permissions, such as an owner, leasee or lien holder, allowing the user to access the item information and to register an item as lost, found, encumbered, or stolen according to his permissions (paragraph 0098 and 0106).

Regarding claim 6, Nagla et al. teaches wherein access rights are determined by an ID protocol based on a query, rules and the known item status (paragraph 0178).

Regarding claim 7, Nagla et al. teaches wherein the ID protocol checks the user's account to see if items are registered as being owned by the user and if so, provides the user with access to an account manager interface allowing the user to manage (i.e., update or edit) the items in their account (paragraph 0098).

Regarding claim 8, Nagla et al. teaches including the further step of allowing users with the necessary permissions to search for and identify an item using a mobile device or any other computer system by entering certain search parameters such as type, brand, serial number, QR code and more in order to verify an item status as "good", "lost" or "stolen" (paragraph 0106).

Regarding claim 9, Nagla et al. teaches further allowing a user with required permissions to change an item status to "repair/maintenance", "end of life", "defect", or "destroyed" (paragraph 0098).

Regarding claim 10, Nagla et al. teaches wherein the item is a physical item selected from one of the group of physical items consisting of a wristwatch, jewelry, hardware, artwork, musical instrument, etc., motor vehicle (paragraph 0085).

Regarding claim 11, Nagla et al. teaches wherein data in the database is stored on the cloud (paragraph 0208).

Regarding claim 12, Nagla et al. teaches wherein data in the database is stored at least in part on a side chain (paragraph 0161).

Regarding claim 13, Nagla et al. teaches wherein the method is executed on a system including a control server, one or more trusted partner servers, and one or more customer user devices (paragraph 0126).

Regarding claim 14, Nagla et al. teaches wherein the system includes a plurality of control servers (fig. 5).

Regarding claim 15, Nagla et al. teaches wherein components of the system are connected via a network, optionally any combination of local area networks and wide area networks which communicate typically over TCP/IP (paragraph 0215).

Regarding claim 16, Nagla et al. teaches wherein the at least one control server as well as any trusted partner servers run instances of software enabling the distributed ledger block chain for secure data storage (paragraph 0127).

Regarding claim 17, Nagla et al. teaches wherein, when the computer system received a notice from a registered owner or leasee that an item having a radio-controlled disabling device incorporated therein has been lost or stolen, the system sends out a radio signal initiating the disablement of the item ().

Regarding claim 18, Nagla et al. teaches wherein the distributed ledger is a block chain selected from one of the list of block chains consisting of the ETHEREUM.TM. block chain, the HYPERLEDGER.TM. block chain, HYPERLEDGER FABRIC.TM. block chain, a public block chain, a private block chain, a federated block chain, a permissioned block chain, and an unpermissioned block chain (paragraph 0087).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433